   Case 4:19-cv-00285-RSB-CLR Document 37 Filed 09/09/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 HAILIE A. POPPELL,

                Plaintiff,                                 CIVIL ACTION NO.: 4:19-cv-285

        v.

 YAMAHA MOTOR CORPORATION,
 U.S.A.; and YAMAHA MOTOR CO., LTD.,

                Defendants.

 ______________________________________

 YAMAHA MOTOR CORPORATION,
 U.S.A.,

                Third-Party
                Plaintiff,

        v.

 JOE SWANN,

                 Third-Party Defendant.


                                           ORDER

       Before the Court is a “Stipulated Motion for Dismissal With Prejudice,” filed on May 8,

2020, in which Plaintiff Hailie Poppell dismisses all claims she asserted against both Defendants

in this case with prejudice. (Doc. 35.) The document is signed by counsel for Plaintiff and counsel

for Defendants and provides that each party will bear its own costs, expenses, and fees. (Id. at p.

1.) Also before the Court is a “Stipulated Motion for Dismissal of Third-Party Complaint,” filed

on May 8, 2020, in which Yamaha Motor Corporation, U.S.A., in its capacity as Third-Party

Plaintiff in this action, dismisses all claims it has asserted against Third-Party Defendant Joe
  Case 4:19-cv-00285-RSB-CLR Document 37 Filed 09/09/20 Page 2 of 2



Swann with prejudice. (Doc. 36.) That document is signed by counsel for the Third-Party Plaintiff

and counsel for the Third-Party Defendant and provides that each party will bear its own costs,

expenses and fees. (Id. at p. 1.) There being no remaining claims pending in the case, the Court,

pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii) and (c), DISMISSES this action with

prejudice. The Clerk is hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 9th day of September, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               2
